Citation Nr: 0506664	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
discogenic sclerosis, lumbar spine, currently rated as 20 
percent disabling.

2.  Entitlement to assignment of a higher rating for service-
connected multi-root dysfunction, L5-S1, right lower 
extremity, currently rated as 10 percent disabling.

3.  Entitlement to service connection for cervical spine 
disability.

4.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from July 1994 
to August 1997.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2002, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in July 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The record includes references to a claim for a higher rating 
for service-connected headaches.  It appears that the RO may 
be processing this claim.  This matter is referred to the RO 
for any necessary action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The June 2003 statement of the case issued by the RO 
addressed the issue of an increased rating for discogenic 
sclerosis, lumbar spine, currently rated as 20 percent 
disabling.  The statement of the case was issued in response 
to a December 2002 notice of disagreement which the veteran 
filed to initiate an appeal from a November 2002 rating 
decision.  As noted in the introduction, a substantive appeal 
was timely received, and the discogenic sclerosis issue is 
properly in appellate status at this time.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

However, the November 2002 rating decision also granted 
service connection for multi-root dysfunction, L5-S1, right 
lower extremity and assigned a 10 percent rating.  The record 
includes a separate letter also dated in December 2002 which 
effectively constitutes a notice of disagreement as to this 
issue as well.  However, a statement of the case has not been 
issued on the issue of assignment of a higher rating for 
multi-root dysfunction, L5-S1, right lower extremity.

The Board also notes that by rating decision in June 2003, 
the RO (among other things) denied service connection for 
cervical spine disability and entitlement to individual 
unemployability.  In a letter date-stamped as received on 
July 8, 2003, the veteran expressed disagreement with the 
June 2003 rating decision as it pertained to cervical spine 
disability and individual unemployability.  However, the RO 
issued a letter to the veteran on July 23, 2003, indicating 
that the correspondence received on July 8, 2003, was not 
accepted as a notice of disagreement because the 
correspondence was received before notification of the June 
2003 rating decision was mailed on July 11, 2003.  See 38 
C.F.R. § 20.302(a) (2004).  However, in reviewing the claims 
file, the Board notes a Statement in Support of Claim (VA 
Form 21-4138) date-stamped as received on July 18, 2003.  
This was received after the July 11, 2003, notice letter and 
therefore clearly constitutes a timely notice of disagreement 
on the cervical spine disability and individual 
unemployability issues.  A statement of the case has also not 
been issued on these issues.  

Therefore, additional action by the RO is required pursuant 
to 38 C.F.R. § 19.26 (2003), including issuance of a 
statement of the case on the issues of assignment of a higher 
rating for multi-root dysfunction, L5-S1, right lower 
extremity, service connection for cervical spine disability, 
and entitlement to a total rating based on individual 
unemployability.  The Court has indicated that a remand to 
the RO for this purpose is the appropriate action in such a 
case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

With regard to the veteran's discogenic sclerosis of the 
lumbar spine disability which is properly in full appellate 
status at this time, preliminary review of the record reveals 
that the veteran has not had a VA examination for his spine 
since February 1999, although he had an X-ray in April 2002.  
In both his notice of disagreement and substantive appeal for 
the veteran's increased rating of his service-connected 
discogenic sclerosis, lumbar spine, he complains that his 
back has increased in pain and severity.  Medical records 
from July to November 2003 indicate increased treatment for 
his lumbar spine.  Moreover, the Board notes that the 
diagnostic criteria for rating spine disabilities were 
recently revised.  VA revised the criteria for evaluating 
intervertebral disc syndrome in September 2002 and revised 
the criteria for evaluating diseases and injuries of the 
spine in September 2003.  It does not appear that the report 
of the February 1999 VA examination of the low back fully 
addresses all of the new criteria.  Additionally, the 
veteran's representative specifically requests a new 
examination in the December 2004 written brief addressed to 
the Board.  For all of the above reasons, the Board finds 
that a new examination is necessary.   

Additionally, in a November 2003 letter, Bryan Aun, D.C. 
reported that the veteran has been under his care since July 
2003 and had been seen approximately three times a week since 
July 2003.  Appropriate action is necessary to ensure that 
all treatment records are obtained from Dr. Aun. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should take appropriate action 
to request all pertinent treatment 
records from Dr. Bryan Aun from July 10, 
2003, on.  

2.  The veteran should be scheduled for 
an appropriate VA examination of his 
thoracolumbar spine.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all medically 
indicated special studies and tests 
should be accomplished.  Examination 
findings should be reported to allow for 
evaluation under all applicable VA rating 
criteria for disabilities of the lumbar 
spine, both old and new.  The examiner 
should specifically determine.  
Examination findings should include all 
neurological findings as well as range of 
motion together with any evidence of 
additional functional loss due to pain, 
weakness, fatigue, or incoordination, 
including during flare-ups.   

3.  With regard to the issues of service 
connection for cervical spine disability, 
entitlement to individual 
unemployability, and an increased rating 
for service connected multi-root 
dysfunction, L5-S1, right lower 
extremity, the RO should undertake 
appropriate action pursuant to 38 C.F.R. 
§ 19.26, to include issuance a 
appropriate statements of the case.  The 
veteran should be advised of the need to 
file a timely substantive appeal if he 
wishes to complete an appeal to any of 
the above issues.  

4.  After completion of the above, the RO 
should  review the expanded record and 
determine whether the benefits sought can 
be granted with regard to all issues 
which may properly be in appellate status 
at that time.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case as to the rating for discogenic 
sclerosis issue and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




